
	
		III
		110th CONGRESS
		1st Session
		S. RES. 296
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2007
			Mr. Stevens (for
			 himself, Ms. Murkowski,
			 Mr. Akaka, Mr.
			 Domenici, Mr. Cochran,
			 Mr. Bennett, Mr. Feingold, Mr.
			 Casey, Mr. Thune,
			 Mr. Inouye, Mr.
			 Inhofe, and Mr. Cornyn)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating September 2007 as
		  National Youth Court Month.
	
	
		Whereas the United States is built on strong communities
			 in which all citizens play an active role and invest in the success and future
			 of the youth of the United States;
		Whereas the sixth National Youth Court Month celebrates
			 the outstanding achievements of youth court programs throughout the
			 country;
		Whereas in 2006, more than 120,000 youths volunteered to
			 hear more than 130,000 juvenile cases, and more than 20,000 adults volunteered
			 to facilitate peer justice in youth court programs;
		Whereas 1,210 youth court programs in 49 States and the
			 District of Columbia provide restorative justice for juvenile offenders,
			 resulting in effective crime prevention, early intervention and education for
			 all youth participants, and enhanced public safety throughout the United
			 States;
		Whereas youth courts address offenses that might otherwise
			 go unaddressed until the offending behavior escalates and reduce caseloads for
			 the juvenile justice system;
		Whereas youth courts redirect the efforts of juvenile
			 offenders toward becoming contributing members of their communities by holding
			 juvenile offenders accountable and reconciling victims, communities, juvenile
			 offenders, and their families;
		Whereas Federal, State, and local governments,
			 corporations, foundations, service organizations, educational institutions,
			 juvenile justice agencies, and individual adults support youth court programs
			 because these programs actively promote and contribute to building successful,
			 productive lives and futures for the youth of the United States;
		Whereas a fundamental correlation exists between youth
			 service and lifelong community involvement;
		Whereas volunteer service and related service learning
			 opportunities enable young people to build character and develop and enhance
			 life-skills, such as responsibility, decision-making, time management,
			 teamwork, public speaking, and leadership, which prospective employers will
			 value; and
		Whereas youth court programs encourage participants to
			 become valuable members of their communities: Now, therefore, be it
		
	
		That the Senate designates September
			 2007 as National Youth Court Month.
		
